Warner, Chief Justice.
The plaintiff foreclosed a laborer’s lien against the defendant, which was levied on a shingle machine as the property of the defendant, which was claimed by C. S. & S. Burt as their property. On the trial of the claim case the jury found the property subject. A motion was made for a new trial on'the several grounds stated therein, which was granted by the Court, and the plaintiff excepted. There is no evidence in the record that Brooke, the Ordinary, before whom the pauper affidavit was made to obtaih the appeal, was acting as counsel for the plaintiff at the time it was made. In our judgment, there was sufficient evidence before the jury to authorize them to find the property subject, under the charge of the Court. The weight of the evidence, we think, is in favor of the verdict, that the title to the machine was in the defendant, and had never passed out of him to the claimants when the levy was made thereon.
Let the judgment of the Court below be reversed.